CASANUEVA, Judge.
Edward P. Williams challenges the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the trial court’s order.
The trial court erroneously denied Williams’ motion as untimely. This court issued a mandate affirming Williams’ judgments and sentences on December 15, 1999. Williams v. State, 753 So.2d 95 (Fla. 2d DCA 1999). On May 17, 2001, the Florida Supreme Court vacated this court’s decision and remanded the case for reconsideration in light of several recent decisions. Williams v. State, 786 So.2d 1170 (Fla.2001).
A motion for postconviction relief pursuant to rule 3.850 must be filed within two years after the judgment and sentence become final. The two-year clock began to tick when the opinion of the Florida Supreme Court issued. See Huff v. State, 569 So.2d 1247 (Fla.1990). Therefore, Williams’ motion was not untimely.
We reverse the trial court’s order denying Williams’ motion as untimely and remand for consideration of the motion.
Reversed and remanded.
FULMER and KELLY, JJ., concur.